3/10/2016 RIF Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. Orix JREIT, Inc. SMBC Nikko Securities, UBS, Daiwa Securities, Nomura International PLC Daiwa Securities Co. Ltd.; Nomura Securities Co. Ltd.; UBS Securities Limited (Japan); SMBC Nikko Securities Inc.; Mitsubishi UFJ Morgan StanleySecurities; Mizuho Securities Co., Ltd.; Merrill Lynch Japan, Inc.; Toyo Securities Co.; Ltd.; Tokai Tokyo Securities Co., Ltd.; Okasan Securities Co., Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥319,614,360 $11,632 ¥15,766,764,000 ¥164,580 ¥170,200 ¥5,233 3/24/2016 RIF Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. B00STP902 Invincible Investment Corp Citibank N.A. London Mizhuo Securities; Morgan Stanley; Mizuho International plc; Citigroup; SMBC Nikko; Nomura; Morgan Stanley $1,202,986,204 $204,455 $37,320,186,101 $81,217.000 $82,300 2605.000% 3/29/2016 RIF Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. 74736A103 QTS Realty Trust, Inc Bank of America Merrill Lynch BofA Merrill Lynch; J.P. Morgan; Stifel; Deutsche Bank Securities; Jeffereis; Eversore ISI; KeyBanc Capital Markets; Goldman, Sachs & Co.; SunTrust Robinson Humphrey; Morgan Stanley; RBC Capital Markets; Baird; PNC Capital Markets LLC; TD Securities Morgan Stanley $5,687,500 $11,846 $250,250,000 $45.500 $46.650 $1.82 per share 6/8/2016 RIF Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. United Urban Investment Corporation SMBC Nikko Securities Inc. SMBC Nikko; Morgan Stanley Morgan Stanley ¥1,043,984,592 $170,247.53 ¥33,292,560,000 ¥175,224 ¥178,880 ¥5,364
